Dismissed and Opinion Filed October 22, 2014




                                         Court of Appeals
                                                         S     In The


                                  Fifth District of Texas at Dallas
                                                     No. 05-14-00196-CR

                                   VINCENT BERNARD JENKINS, Appellant
                                                  V.
                                      THE STATE OF TEXAS, Appellee

                               On Appeal from the 292nd Judicial District Court
                                            Dallas County, Texas
                                    Trial Court Cause No. F13-16340-V

                                         MEMORANDUM OPINION
                                       Before Justices Bridges, Lang, and Evans
                                              Opinion by Justice Bridges
          Vincent Bernard Jenkins pleaded guilty to burglary of a building. Pursuant to a plea

agreement, the trial court sentenced appellant to nine months’ confinement in a state jail. The

trial court certified that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Accordingly, we dismiss the appeal for

want of jurisdiction.1


Do Not Publish                                                          /David L. Bridges/
TEX. R. APP. P. 47                                                      DAVID L. BRIDGES
140196F.U05                                                             JUSTICE




1
  This dismissal does not impact the appeal in cause no. 05-14-00195-CR, styled Vincent Bernard Jenkins v. The State of Texas. That appeal
remains pending before the Court.
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VINCENT BERNARD JENKINS,                           On Appeal from the 292nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-16340-V.
No. 05-14-00196-CR        V.                       Opinion delivered by Justice Bridges,
                                                   Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 22, 2014.




                                             –2–